FILE COPY




                            Eleventh Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 35TH DISTRICT COURT OF BROWN COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on January 5, 2018, the cause
upon appeal to revise or reverse your judgment between

                                        Rolando Santamaria

                         11th Court of Appeals No. 11-17-00062-CR and
                              35th District Court Case No. CR23946

                                         The State of Texas

was determined; and therein our said Court made its order in these words:

   “This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                      WITNESS, the HON. JOHN M. BAILEY,
                                                      Justice of this said Court, with the seal
                                                      thereof annexed at the City of Eastland, on
                                                      March 6, 2018.




                                                      SHERRY WILLIAMSON, CLERK

                                                      By: Myrna McGough, Deputy